Citation Nr: 0415548	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 15, 1978, to 
December 21, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denying the claim to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder filed in March 2002.  Pursuant to his 
request, the veteran was afforded an RO hearing in July 2003.  

For the reasons outlined below, a portion of this appeal is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
in an August 1986 rating decision; following notice to the 
veteran of the action taken, an appeal was not timely 
perfected.  

2.  The veteran thereafter attempted to reopen his claim in 
October 1999, although no adjudication or other action with 
respect to such claim was then undertaken by the RO; such 
claim has remained pending since that time.  

3.  Since the August 1986 denial, evidence has been added to 
the record which, at least in part, bears directly and 
substantially upon the specific matter under consideration, 
is not duplicative or cumulative of previously submitted 
materials, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim 
of entitlement to service connection for a psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  The RO's August 1986 decision, denying entitlement to 
service connection for a psychiatric disorder, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran to the extent 
indicated, the need to discuss the VA's efforts to comply 
with the VCAA and its implementing regulations is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

In this instance, the veteran alleges that he has presented 
lay and medical evidence that is both new and material, such 
as to warrant a reopening of the claim of entitlement to 
service connection for a psychiatric disorder.  He does not 
dispute the finality of the RO's rating decision of August 
1986, wherein his original claim for service connection for a 
psychiatric disorder was denied.  

In this regard, the record reflects that the basis of the 
August 1986 denial was that, although in-service psychiatric 
problems were present, no psychiatric disability was shown to 
be present post service.  As a result, it was concluded that 
a chronic psychiatric disability was not indicated by the 
evidence of record.  Notice of the denial was provided to the 
veteran in the same month, and he submitted a notice of 
disagreement in January 1987 and was furnished a statement of 
the case in February 1987.  His appeal was not thereafter 
perfected on a timely basis, thereby rendering final the RO's 
decision of August 1986. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Given the finality of the August 1986 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  

Notice is taken that the current appeal stems from the 
veteran's filing of a claim to reopen in March 2002, which 
ordinarily would necessitate utilization of the modified 
definition for new and material evidence.  However, in this 
instance, the record reflects the existence of a pending, 
unadjudicated claim to reopen that was filed in March 1999.  
Following its receipt, the RO attempted to locate the 
veteran's claims folder, which VA's internal tracking system 
then indicated was located in St. Louis, Missouri.  
Unfortunately, no other action to secure the claims folder 
from that location or any attempt to develop or adjudicate 
the March 1999 claim is shown.  To that extent, it is the 
veteran's March 1999 claim to reopen that forms the basis of 
the instant appeal, and, as such, the changes effectuated in 
August 2001 to 38 C.F.R. § 3.156 are not for application in 
this matter.  

On file at the time of entry of the August 1986 decision were 
primarily, as pertinent to this matter, the veteran's service 
medical records and records of post service treatment 
supplied by a private treating physician.  Received by VA, 
following entry of the August 1986 action, were multiple 
items of evidence, only a portion of which are addressed for 
purposes of determining whether the claim should be reopened.  
Those items consist of reports of treatment compiled during 
post service years by VA and non-VA medical professionals, 
reflecting diagnostic impressions of anxiety and depression, 
as well as a February 2003 opinion from a private treating 
physician indicating that his review of the "veteran's 
papers" led him to conclude that the appellant had been 
discharged from service for psychiatric reasons.  Also 
submitted were multiple statements from lay affiants 
attesting to the absence of any psychiatric problems of the 
veteran prior to service and their recollections that he 
suffered from depression and withdrawal from others upon his 
return from active duty and in the years thereafter.  

Given the basis of the August 1986 denial, the evidence 
subsequently received, the credibility of which must be 
presumed for the limited purpose of this inquiry, see Justus 
v. Principi, 3 Vet. App. 510 (1992), denotes that the veteran 
may suffer from a psychiatric disability.  Lay evidence tends 
to establish that no psychiatric disability preexisted 
service, but was present upon discharge and thereafter, and a 
medical evidence includes an opinion to the effect that the 
veteran's in-service psychiatric problems may have been so 
significant as to have led to his discharge from active duty.  
That evidence bears significantly and substantially upon the 
question at hand, is not duplicative or cumulative of prior 
evidence, and by itself or in combination with the other 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  As such evidence is found to be new and material, the 
claim is reopened.  Further consideration of the merits of 
the reopened claim is deferred, pending receipt of clarifying 
medical data as requested in the Remand portion of this 
document.


ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  


REMAND

Based on the Board's decision to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
further development, as set forth below, is necessary prior 
to the further consideration of the merits of the cited 
claim.  Among the needed actions are full notice to the 
veteran of the VCAA, retrieval of records from the Social 
Security Administration and from a private medical 
professional whose records were not obtained in 1999 despite 
the fact that an authorization to obtain those records had 
been executed by the veteran, and the conduct of a VA 
psychiatric examination.  

Accordingly, the matter in question is REMANDED to the RO for 
the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are needed to substantiate his reopened 
claim of entitlement to service 
connection for a psychiatric disorder.  
The veteran must be notified what portion 
of that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that the veteran 
provides sufficient identifying 
information and written authorization.  
Finally, the RO must address whether the 
veteran has been prejudiced by the VA's 
issuance of this notice outside the 
chronological sequence set forth in the 
above-cited statutes and regulation.

2.  The RO should request that the 
veteran execute another authorization to 
obtain records of treatment compiled by 
Ramnik Zota, M.D., 116 Campus Avenue, 
Raeford, North Carolina 28376, as set 
forth in a September 1999 authorization; 
as well as the name and address of any 
private provider who treated the 
appellant for a psychiatric disorder.  
Once received, the RO should attempt to 
obtain Dr. Zota's records.  Any records 
obtained should be added to the claims 
folder.  If these records cannot be 
secured the veteran must be informed in 
writing and offered an opportunity to 
secure them himself.

3.  The RO should attempt to obtain any 
and all records utilized by the Social 
Security Administration with respect to 
any award of disability benefits to the 
veteran by that agency.  Efforts to 
obtain these Federal records must 
continue until they are obtained or it is 
determined by the RO that it is 
reasonably certain that such records do 
not exist or efforts to obtain same would 
be futile.  Once obtained, such records 
must then be added to the claims folder.  

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
the purpose of clarifying the nature and 
etiology of any existing acquired 
psychiatric disorder.  The claims folder 
in its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Does the veteran currently 
suffer from a psychiatric 
disorder?  If so, describe the 
clinical diagnosis, as well as 
whether the disorder is an 
acquired disorder--as opposed 
to a personality disorder--and 
its probable date of onset?  

(b)  Is it at least as likely 
as not that an acquired 
psychiatric disorder had its 
onset during the claimant's 
period of military service or 
is otherwise the result of a 
verified in-service event?  

(c)  Is it at least as likely 
as not that a psychosis was 
manifest during the one-year 
period immediately following 
the appellant's December 1978 
discharge?  If so, how and to 
what degree?

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any necessary action.  

6.  Lastly, the RO should readjudicate 
the veteran's reopened claim for service 
connection for a psychiatric disorder, on 
the basis of all the evidence on file and 
all governing legal authority, including 
the VCAA.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claim in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



